Title: To George Washington from Thomas Mifflin, 19 August 1793
From: Mifflin, Thomas
To: Washington, George



Sir.
Phil. 19 Aug. 1793

In consequence of the letter, which I addressed to the French Consul, respecting the Privateer, Citizen Genet and communicated to the Secretary at war, for your information on the 17th instant, I have recd two answers, copies of which I have the honor to lay before you.
The allegations that were made of an extreme want of provision, on board that vessel, of her Leakage, and of the general bad state of her rigging, induced me to direct a survey, before I issued peremptory orders for compelling her to depart; and I now transmit a copy of the report of the surveyors, that you may exercise any discretion which you think proper on the subject.
 For my own part, I do not think it would be consistant with the tenor of your instructions of the 16 instant, to grant the indulgence of ⟨8⟩ days according to the Consul’s desire; and, therefore, notwiths[tanding] the report, I shall this morning issue an order for her departure in 24 hours; allowing her, during that time, to take in a reasonable supply of provisions. I am with perfect respect Sir Yr most obedt St &c.
